                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

L. YVONNE BROWN,

           Plaintiff,

v.                                 Case No:    2:19-cv-739-FtM-29MRM

FORT       MYERS        REEF
ACQUISITIONS, LLC, COASTAL
RIDGE MANAGEMENT, LLC, STACY
HESS, individually and in
official    capacity,    and
CARMINE             MARCENO,
individually and in official
capacity,

           Defendants.


                             OPINION AND ORDER

       This matter comes before the Court on plaintiff’s Second

Application for Temporary Restraining Order (Doc. #8) filed on

November 6, 2019.        For the reasons set forth below, plaintiff’s

request for a temporary restraining order is denied.

                                        I.

       On October 10, 2019, plaintiff L. Yvonne Brown (Plaintiff)

filed a Complaint against defendants Fort Myers Reef Acquisitions,

LLC,   Coastal   Ridge    Management,   LLC,   Stacy   Hess,   and   Carmine

Marceno.    The Complaint asserts claims against defendants for

“violation of the lease agreement,” violation of the Fair Housing

Act, “violation of [] constitutional rights,” “discrimination,”
“pain and suffering,” “harassment,” and injunctive relief.            (Doc.

#1, pp. 12-18.)

     The    Complaint   alleges    that     defendants   have   “wrongfully

attempt[ed] to evict [] Plaintiff from her current housing lease

agreement” at The Reef Apartments located in Estero, Florida.

(Id. p. 1.)     The Complaint further asserts that “[o]n June 27,

2019, The Reef filed an eviction suit against” Plaintiff in the

County Court of the Twentieth Judicial Circuit in and for Lee

County Florida, and on September 27, 2019, the state trial court

entered final judgment in favor of The Reef Apartments and against

Plaintiff.    (Id. ¶¶ 8, 40.)      On October 10, 2019, Plaintiff filed

a motion for a temporary restraining order (Doc. #3), requesting

that the Court render the state trial court’s Final Judgment in

the eviction suit “moot” and “wholly void.”          (Doc. #3, ¶¶ 25, 27.)

The Court denied Plaintiff’s request because it lacks subject

matter jurisdiction over such a claim under the Rooker-Feldman1

doctrine.    (Doc. #7, pp. 3-6.)

     In the instant motion for a temporary restraining order,

Plaintiff moves the Court to stay the state trial court’s Order to

Issue Second Writ of Possession.          Plaintiff asserts that after the

Lee County Sheriff’s Office executed the writ of possession and

Plaintiff    “was   locked   out     of    her   apartment,”    Plaintiff’s


     1 Rooker v. Fid. Tr. Co., 263 U.S. 413 (1923); D.C. Court of
Appeals v. Feldman, 460 U.S. 462 (1983).



                                   - 2 -
belongings were stolen because The Reef Apartments’ “property

management    .    .    .   told   [Plaintiff’s          roommates]     that    all    of

[Plaintiff’s] personal belongings were ‘trash’ and that they could

rummage through it and take whatever they wanted.”                      (Doc. #8, ¶¶

11, 19.)     Plaintiff contends that, under Florida law, she is

entitled to “at least twenty four [sic] hours to . . . remove [her]

belongings from her apartment,” and that she has not been afforded

that   opportunity       because      her      belongings     were   stolen    and    her

roommates are “in the process of locating[] and returning[]” those

belongings    to    Plaintiff.           Thus,     Plaintiff     contends,      she   is

entitled to a temporary restraining order because (1) she is unable

to remove her belongings from her apartment until such belongings

are    returned    to    her;   and      (2)    The    Reef   Apartments’      property

management had “no lawful right” to remove her possessions from

her apartment.         (Doc. #8, ¶ 24.)

                                                II.

       To be entitled to a temporary restraining order, a movant

must establish: “(1) a substantial likelihood of success on the

merits; (2) that irreparable injury will be suffered if the relief

is not granted; (3) that the threatened injury outweighs the harm

the relief would inflict on the non-movant; and (4) that entry of

the relief would serve the public interest.”                         Schiavo ex rel.

Schindler    v.    Schiavo,        403      F.3d      1223,   1225–26    (11th       Cir.

2005)(citation omitted).           Like the previous motion for a temporary



                                          - 3 -
restraining      order,      Plaintiff      has   entirely    failed      to   address

whether, and why, she is substantially likely to succeed on the

merits.       This deficiency thus warrants denial of Plaintiff’s

request for a temporary restraining order.                   See Pittman v. Cole,

267 F.3d 1269, 1292 (11th Cir. 2001)(“[W]hen a plaintiff fails to

establish a substantial likelihood of success on the merits, a

court    does    not       need   to   even    consider   the    remaining      three

prerequisites         of     a     preliminary     injunction       [or    temporary

restraining order].” (citations omitted)).

      In addition, the Court is aware of no legal basis – and

Plaintiff cites to none – establishing that the Court has the

authority to stay the state trial court’s order for the reasons

asserted by Plaintiff.             To the extent Plaintiff argues the state

trial court erred in entering its order and moves the Court to

reverse that ruling, the Court lacks subject matter jurisdiction

to   review     the    state      court’s   ruling   under    the   Rooker-Feldman

doctrine, as noted in the Court’s previous Opinion and Order                     (Doc.

#7, pp. 3-6).         Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544

U.S. 280, 284 (2005)(Under the Rooker-Feldman doctrine, a district

court “cannot review state court final judgments because that task

is reserved for state appellate courts or, as a last resort, the

United    States      Supreme      Court.”).      Plaintiff’s       request     for   a

temporary restraining order is therefore denied.




                                         - 4 -
     Accordingly, it is hereby

     ORDERED:

     Plaintiff’s   Second   Application   for   Temporary   Restraining

Order (Doc. #8) is DENIED.

     DONE and ORDERED at Fort Myers, Florida, this          8th   day of

November, 2019.




Copies:
Parties and Counsel of Record




                                 - 5 -
